DETAILED ACTION
1.	Claims 1-12 of U.S. Application 17/205076 filed on March 18, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 18, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
5.	Claim 3 is objected to because of the following informalities:  
Claim 3, lines 3-5, “the pressing portion covering portion of the upper surface of the upper plate-shaped portion” should be -- the pressing portion covering a portion of the upper surface of the upper plate-shaped portion --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plate-shaped portions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  In line 6 the applicant referred to “a plate-shaped portion” however “plate-shaped portions” in the plural form was not previously cited.  The examiner recommends changing line 6 to -- the conductors each include plate-shaped portions –
Claim 2 recites the limitation "the plate-shaped portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the weld portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-12 are also rejected due to dependence on claim 1.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahi (CN 208738990, see English Machine Translation attached).
Regarding claim 1, Asahi teaches (see figs. 1 and 4 below) a bus bar assembly (10) comprising: conductors (11) provided around a central axis (O) extending up and down (Abstract; page 3); and 
a bus bar holder (12) made of a resin, the bus bar holder (12) holding the conductors (Abstract; page 3); 
wherein the conductors (11) each include a plate-shaped portion (111) extending perpendicularly or substantially perpendicularly to the central axis; the plate-shaped portions (111) axially overlap one another (pages 4-5); and 
an upper plate-shaped portion (111e) corresponding to an uppermost one of the plate-shaped portions (111) includes an upper surface at least partially exposed from the bus bar holder (12) (Abstract; page 3; claim 1).

    PNG
    media_image1.png
    428
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    646
    media_image2.png
    Greyscale

Regarding claim 2/1, Asahi teaches (see figs. 1 and 4 above) a plurality of coils (page 4) provided around the central axis; wherein the conductors (11) include weld portions (112) extending radially outward from the plate-shaped portions (111); the coils include lead wires axially extending therefrom, the lead wires being welded to the weld portions (112); and the upper surface of the upper plate-shaped portion (111e) is exposed from the bus bar holder (12) at a circumferential position 45corresponding with at least the weld portion (112) (pages 3 and 4).
Regarding claim 3/2/1, Asahi teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a pressing portion (121) located at a different circumferential position than the weld portions (112) (pressing portion 121 is located at a different circumferential position from some of the weld portions 112, see fig. 1), the pressing portion (121) covering portion of the upper surface of the upper plate-shaped portion (111e) (fig. 1; pages 3-4).
Regarding claim 4/3/2/1, Asahi teaches (see figs. 1 and 4 above) the pressing portion (121) radially traverses the upper surface of the upper plate-shaped portion (fig. 1; pages 3-4).
Regarding claim 5/3/2/1, Asahi teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a plurality of the pressing portions (121); and the pressing portions (121) are equidistant or substantially equidistant from each other in a circumferential direction (fig. 1; pages 3-4).
Regarding claim 6/3/2/1, Asahi teaches (see figs. 1 and 4 above) the weld portions (112) are at least partially located at an identical height or a substantially identical height as that of the pressing portion (121) (fig. 1; pages 3-4).
Regarding claim 7/2/1, Asahi teaches (see figs. 1 and 4 above) the conductors (11) each include a plurality of the weld portions (112); and the weld portions (112) are equidistant or substantially equidistant in a circumferential direction, and are at identical or substantially identical positions in an axial direction and a radial direction (fig. 1; pages 3-4).
Regarding claim 9/2/1, Asahi teaches (see figs. 1 and 4 above) the bus bar holder (12) includes: an outer edge (see annotated fig. 1 above) located radially outside the upper plate-shaped portion (111e); and an inner edge (see annotated fig. 1 above) located radially inside the upper plate-shaped portion (111e); and the outer edge (see annotated fig. 1 above) and an upper surface of the inner edge (see annotated fig. 1 above) are located at an identical height or a substantially identical height as that of the upper surface of the upper plate-shaped portion (111e) (fig. 1; pages 3-4).
Regarding claim 10/2/1, Asahi teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a leg portion (13) located at a different 47circumferential position from the weld portions (112), the leg portion (13) extending radially outward and axially downward (fig. 1; page 4).
Regarding claim 12/2/1, Asahi teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a gate mark (see annotated fig. 1 above) on a radially inner surface (fig. 1; pages 3-4).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Suzuki (JP 2018133934, see English Machine Translation attached).
Regarding claim 8/2/1, Asahi teaches the device of claim 2 but does not explicitly teach the conductors further include connection terminals extending radially inward and axially upward from the plate-shaped portions.
However, Suzuki teaches (see fig. 4 below) the conductors further include connection terminals (25U1 to 25W2) extending radially inward and axially upward from the plate-shaped portions (pages 3 and 5) in order to provide ease of assembly (Suzuki, page 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asahi and provide the conductors further include connection terminals extending radially inward and axially upward from the plate-shaped portions as taught by Suzuki in order to provide ease of assembly (Suzuki, page 9).

    PNG
    media_image3.png
    744
    491
    media_image3.png
    Greyscale

Regarding claim 11/2/1, Asahi teaches the device of claim 2 but does not explicitly teach the weld portions are located radially inside radially outer ends of the coils.
However, Suzuki teaches (see fig. 4 above and fig. 2 below) the weld portions (23U1, 24U1) are located radially inside radially outer ends of the coils (14) (fig. 2; page 5) in order to provide ease of assembly (Suzuki, page 5).

    PNG
    media_image4.png
    567
    521
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asahi and provide the weld portions are located radially inside radially outer ends of the coils as taught by Suzuki in order to provide ease of assembly (Suzuki, page 5).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nakagawa (U.S. PGPub No. 20120126646) teaches an intermediate connection member which electrically connects an output terminal of a bus bar installed inside a motor case with an external connection terminal located in a distance from the output terminal. The intermediate connection member preferably includes both of a terminal member which is connected to the output terminal and a connecting line which is connected to the external connection terminal. The connecting line is defined by binding a plurality of wire rods together.
Haga (U.S. PGPub No. 20070278876) teaches a motor includes a stator and a bus bar supported axially above the stator. The bus bar includes a concave portion arranged in a lower surface thereof facing toward coils of the stator. In a gap defined between the coil and the concave portion, a portion of the wire extracted from the coil and wound in the circumferential direction (i.e., a crossover wire portion) is accommodated. The bus bar includes a wire-positioning hole through which the wire is led to a terminal to be connected with the wire.
Shirai (U.S. PGPub No. 20200036255) teaches a stator core in an annular shape along a circumferential direction, an insulator attached to the stator core, and coils attached to the stator core via the insulator. The bus bar unit of the stator unit has a bus bar holder for holding the bus bar on one side in an axial direction of the insulator. The bus bar has a terminal part extending closer to the one side in the axial direction than the bus bar holder and a coil connection part connected to a coil lead wire drawn from the coils to the one side in the axial direction. One of the bus bar holder and the insulator has claw parts protruding in the radial direction, and the other of them has a hooking part to which the claw parts are hooked and fixed in the axial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834